      Case 4:20-mc-02530 Document 1 Filed on 08/28/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


DEPARTMENT OF HOMELAND,                       §
SECURITY                                      §
         Petitioner,                          §
                                              §
v.                                            §               CASE NO.____________________
                                              §
MAJOR SINGH                                   §
                                              §
                Respondent.                   §
                                              §

                              PETITIONER’S MOTION TO SEAL

        Petitioner, United States Department of Homeland Security, (DHS), files this motion to seal

their Petition in the above named action. This Petition contains Respondent’s personal identifying

information and medical information, and Petitioner requests that the Petition be sealed pursuant to

the Health Insurance Portability and Accountability Act (HIPPA). DHS requests any other relief to

which they are justly entitled.

                                                      Respectfully Submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                                       By: /s/ Ariel N. Wiley
                                                       Ariel N. Wiley
                                                       Assistant United States Attorney
                                                       Texas Bar No. 24093366
                                                       Federal ID No. 2554283
                                                       1000 Louisiana, Suite 2300
                                                       Houston, Texas 77002
                                                       Telephone: (713) 567-9000
                                                       Facsimile: (713) 718-3303
                                                       Email: ariel.wiley@usdoj.gov

                                                      ATTORNEY FOR PETITIONER
      Case 4:20-mc-02530 Document 1 Filed on 08/28/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on August 28, 2020, the foregoing pleading was filed with the Court through the

Court’s CM/ECF system. I further certify that a true and correct copy of the foregoing was hand-

delivered on August 28, 2020, to Major Singh, Houston Contract Detention Facility, 15850 Export

Plaza Drive, Houston, TX 77032.

                                                       /s/Ariel N. Wiley
                                                       Ariel N. Wiley
                                                       Assistant United States Attorney




                                             Page 2 of 2
